Title: From George Washington to John Glover, 9 May 1781
From: Washington, George
To: Glover, John


                        Dear Sir

                            Head Quarters New Windsor May 9th 1781
                        
                        As some of the Recruits begin to arrive, & more may be daily expected, & as the season for
                            opening the Campaign is fast approaching; it behoves every Officer, particularly every one of high rank, to be with the
                            Troops of his Command at this Moment to organize, discipline, & prepare them for the field—I shall expect
                            therefore, that you will commence your return to the Army, as soon as it is possible to be done, after the receipt of this
                            Letter—I am Dear Sir Your Most Obedient Servant.

                    